Case 1:20-cv-03053-RMB-AMD Document 16-10 Filed 07/13/20 Page 1 of 7 PageID: 247




          EXHIBIT 8
2018
   Case 1:20-cv-03053-RMB-AMD Document 16-10 Filed 07/13/20 Page 2 of 7 PageID: 248
                                                                                                Department of the Treasury
                                                                                                Internal Revenue Service

Instructions for Forms
1099-A and 1099-C
Acquisition or Abandonment of Secured Property and Cancellation of Debt
Section references are to the Internal Revenue Code             secured property, it is not necessary to file both Form
unless otherwise noted.                                         1099-A and Form 1099-C, Cancellation of Debt, for the
                                                                same debtor. You may file Form 1099-C only. You will
Future Developments                                             meet your Form 1099-A filing requirement for the debtor
For the latest information about developments related to        by completing boxes 4, 5, and 7 on Form 1099-C.
Forms 1099-A and 1099-C and their instructions, such as         However, if you file both Forms 1099-A and 1099-C, do
legislation enacted after they were published, go to            not complete boxes 4, 5, and 7 on Form 1099-C. See the
IRS.gov/Form1099A and IRS.gov/Form1099C.                        instructions for Form 1099-C, later.
What’s New                                                      Property
On-line pdf fillable Copies B and C. To ease statement          “Property” means any real property (such as a personal
furnishing requirements, Copies B and C have been made          residence), any intangible property, and tangible personal
fillable on-line in a pdf format available at IRS.gov/          property except the following.
Form1099A and IRS.gov/Form1099C. You can complete                  No reporting is required for tangible personal property
these copies on-line for furnishing statements to               (such as a car) held only for personal use. However, you
recipients and for retaining in your own files.                 must file Form 1099-A if the property is totally or partly
Student loans discharged on account of death or dis-            held for use in a trade or business or for investment.
ability. Do not report these discharges on Form 1099-C.            No reporting is required if the property securing the loan
                                                                is located outside the United States and the borrower has
Reminder                                                        furnished the lender a statement, under penalties of
In addition to these specific instructions, you should also     perjury, that the borrower is an exempt foreign person
use the 2018 General Instructions for Certain Information       (unless the lender knows that the statement is false).
Returns. Those general instructions include information
about the following topics.                                     Who Must File
   Who must file (nominee/middleman).                           In addition to the general rule specified above, the
   When and where to file.                                      following rules apply.
   Electronic reporting requirements.                           Multiple owners of a single loan. If there are multiple
   Corrected and void returns.                                  owners of undivided interests in a single loan, such as in
   Statements to recipients.                                    pools, fixed investment trusts, or other similar
   Taxpayer identification numbers (TINs).                      arrangements, the trustee, record owner, or person acting
   Backup withholding.                                          in a similar capacity must file Form 1099-A on behalf of all
   Penalties.                                                   the owners of beneficial interests or participations. In this
   Other general topics.                                        case, only one form for each borrower must be filed on
                                                                behalf of all owners with respect to the loan. Similarly, for
   You can get the general instructions from General
                                                                bond issues, only the trustee or similar person is required
Instructions for Certain Information Returns at IRS.gov/
                                                                to report.
Form1099 or go to IRS.gov/Form1099A or IRS.gov/
Form1099C.                                                      Governmental unit. A governmental unit, or any of its
                                                                subsidiary agencies, that lends money secured by
Specific Instructions for Form 1099-A                           property must file Form 1099-A.
File Form 1099-A, Acquisition or Abandonment of                 Subsequent holder. A subsequent holder of a loan is
Secured Property, for each borrower if you lend money in        treated as a lender and is required to report events
connection with your trade or business and, in full or          occurring after the loan is transferred to the new holder.
partial satisfaction of the debt, you acquire an interest in    Multiple lenders. If more than one person lends money
property that is security for the debt, or you have reason to   secured by property and one lender forecloses or
know that the property has been abandoned. You need             otherwise acquires an interest in the property and the sale
not be in the business of lending money to be subject to        or other acquisition terminates, reduces, or otherwise
this reporting requirement.                                     impairs the other lenders' security interests in the
                                                                property, the other lenders must file Form 1099-A for each
Coordination With Form 1099-C                                   of their loans. For example, if a first trust holder forecloses
If, in the same calendar year, you cancel a debt of $600 or     on a building, and the second trust holder knows or has
more in connection with a foreclosure or abandonment of         reason to know of such foreclosure, the second trust

Jan 22, 2018                                           Cat. No. 27991U
    Case 1:20-cv-03053-RMB-AMD Document 16-10 Filed 07/13/20 Page 3 of 7 PageID: 249
holder must file Form 1099-A for the second trust even                     For an abandonment, enter the date you knew or had
though no part of the second trust was satisfied by the                 reason to know that the property was abandoned unless
proceeds of the foreclosure sale.                                       you expect to commence a foreclosure, execution, or
                                                                        similar action within 3 months, as explained earlier. If a
Abandonment                                                             third party purchases the property at a foreclosure,
An abandonment occurs when the objective facts and                      execution, or similar sale, the property is treated as
circumstances indicate that the borrower intended to and                abandoned, and you have reason to know of its
has permanently discarded the property from use. You                    abandonment on the date of sale.
have “reason to know” of an abandonment based on all
the facts and circumstances concerning the status of the                Box 2. Balance of Principal Outstanding
property. You will be deemed to know all the information                Enter the balance of the debt outstanding at the time the
that would have been discovered through a reasonable                    interest in the property was acquired or on the date you
inquiry when, in the ordinary course of business, you                   first knew or had reason to know that the property was
become aware or should become aware of circumstances                    abandoned. Include only unpaid principal on the original
indicating that the property has been abandoned. If you                 debt. Do not include accrued interest or foreclosure costs.
expect to commence a foreclosure, execution, or similar
sale within 3 months of the date you had reason to know                 Box 3. Reserved
that the property was abandoned, reporting is required as
of the date you acquire an interest in the property or a                Box 4. Fair Market Value (FMV) of Property
third party purchases the property at such sale. If you                 For a foreclosure, execution, or similar sale, enter the
expect to but do not commence such action within 3                      FMV of the property. See Temporary Regulations section
months, the reporting requirement arises at the end of the              1.6050J-1T, Q/A-32. Generally, the gross foreclosure bid
3-month period.                                                         price is considered to be the FMV. If an abandonment or
                                                                        voluntary conveyance to the lender in lieu of foreclosure
Statements to Borrowers                                                 occurred and you placed an “X” in the checkbox in box 5,
If you are required to file Form 1099-A, you must provide a             enter the appraised value of the property. Otherwise,
statement to the borrower. Furnish a copy of Form 1099-A                make no entry in this box.
or an acceptable substitute statement to each borrower.
For more information about the requirement to furnish a                 Box 5. Was Borrower Personally Liable for
statement to the borrower, see part M in the 2018 General               Repayment of the Debt
Instructions for Certain Information Returns.                           If the borrower was personally liable for repayment of the
Truncating borrower's TIN on statements. Pursuant to                    debt at the time the debt was created or, if modified, at the
Treasury Regulations section 301.6109-4, all filers of                  time of the last modification, enter an “X” in the checkbox.
Form 1099-A may truncate a borrower's TIN (social
                                                                        Box 6. Description of Property
security number (SSN), individual taxpayer identification
number (ITIN), adoption taxpayer identification number                  Enter a general description of the property. For real
(ATIN), or employer identification number (EIN)) on payee               property, generally you must enter the address of the
statements. Truncation is not allowed on any documents                  property, or, if the address does not sufficiently identify
the filer files with the IRS. A lender's TIN may not be                 the property, enter the section, lot, and block.
truncated on any form. See part J in the 2018 General                      For personal property, enter the applicable type, make,
Instructions for Certain Information Returns.                           and model. For example, describe a car as “Car—2014
                                                                        Honda Accord.” Use a category such as “Office
Account Number                                                          Equipment” to describe more than one piece of personal
The account number is required if you have multiple                     property, such as six desks and seven computers. Enter
accounts for a borrower for whom you are filing more than               “CCC” for crops forfeited on Commodity Credit
one Form 1099-A. Additionally, the IRS encourages you                   Corporation loans.
to designate an account number for all Forms 1099-A that
you file. See part L in the 2018 General Instructions for
Certain Information Returns.
                                                                        Specific Instructions for Form 1099-C
                                                                                The creditor's phone number must be provided in
Box 1. Date of Lender's Acquisition or                                          the creditor's information box. It should be a
Knowledge of Abandonment
                                                                          !
                                                                        CAUTION central number for all canceled debts at which a

For an acquisition, enter the date you acquired the                     person may be reached who will ensure the debtor is
secured property. An interest in the property generally is              connected with the correct department.
acquired on the earlier of the date title is transferred to the
lender or the date possession and the burdens and                                Do not file Form 1099-C when fraudulent debt is
benefits of ownership are transferred to the lender. If an                !      canceled due to identity theft. Form 1099-C is to
                                                                         CAUTION be used only for cancellations of debts for which
objection period is provided by law, use the date the
objection period expires. If you purchase the property at a             the debtor actually incurred the underlying debt.
sale held to satisfy the debt, such as at a foreclosure or                 File Form 1099-C, Cancellation of Debt, for each
execution sale, use the later of the date of sale or the date           debtor for whom you canceled a debt owed to you of $600
the borrower's right of redemption, if any, expires.                    or more if:

                                                                  -2-              Instructions for Forms 1099-A and 1099-C (2018)
   Case 1:20-cv-03053-RMB-AMD Document 16-10 Filed 07/13/20 Page 4 of 7 PageID: 250
   1. You are an entity described under Who Must File                company or credit card company (whether or not affiliated
later, and                                                           with a financial institution). The lending of money is a
   2. An identifiable event has occurred. It does not                significant trade or business if money is lent on a regular
matter whether the actual cancellation is on or before the           and continuing basis. Regulations section 1.6050P-2(b)
date of the identifiable event. See When Is a Debt                   lists three safe harbors under which reporting may not be
Canceled, later.                                                     required for the current year. See Safe harbor rules next.
          Form 1099-C must be filed regardless of whether            Safe harbor rules. The three safe harbor rules in which
  !       the debtor is required to report the debt as               an entity will not be considered to have a significant trade
CAUTION   income.                                                    or business of lending money are the following.
   The debtor may be an individual, corporation,                        1. No prior year reporting required. An organization
partnership, trust, estate, association, or company.                 will not have a significant trade or business of lending
                                                                     money for the current year if the organization was not
   Do not combine multiple cancellations of a debt to                required to report in the prior year and if its gross income
determine whether you meet the $600 reporting                        from lending money in the most recent test year (see (3)
requirement unless the separate cancellations are under a            below) is less than both 15% of the organization's gross
plan to evade the Form 1099-C requirements.                          income and $5 million.
Coordination With Form 1099-A                                           2. Prior year reporting requirement. An organization
If, in the same calendar year, you cancel a debt of $600 or          that had a prior year reporting requirement will not have a
more in connection with a foreclosure or abandonment of              significant trade or business of lending money for the
secured property, it is not necessary to file both Form              current year if, for each of the 3 most recent test years, its
1099-A, Acquisition or Abandonment of Secured                        gross income from lending money is less than both 10%
Property, and Form 1099-C for the same debtor. You may               of the organization's gross income and $3 million.
file Form 1099-C only. You will meet your Form 1099-A                   3. No test year. Newly formed organizations are
filing requirement for the debtor by completing boxes 4, 5,          considered not to have a significant trade or business of
and 7 on Form 1099-C. However, you may file both Forms               lending money even if the organization lends money on a
1099-A and 1099-C; if you do file both forms, do not                 regular and continuing basis. However, this safe harbor
complete boxes 4, 5, and 7 on Form 1099-C. See the                   does not apply to an entity formed or availed of for the
instructions for Form 1099-A, earlier, and Box 4, Box 5,             principal purpose of holding loans acquired or originated
and Box 7, later.                                                    by another entity. In this instance, the transferee entity
                                                                     (including real estate mortgage investment conduits
Who Must File                                                        (REMICs) and pass-through securitized indebtedness
File Form 1099-C if you are any of the following.                    arrangements) may be required to report cancellation of
                                                                     indebtedness on Form 1099-C. See Regulations section
   1. A financial institution described in section 581 or
                                                                     1.6050P-1(e)(5).
591(a) (such as a domestic bank, trust company, building
and loan association, or savings and loan association).              Test year defined. A test year is a tax year of the
   2. A credit union.                                                organization that ends before July 1 of the previous
   3. Any of the following, its successor, or subunit of one         calendar year. For example, X, a calendar year taxpayer
of the following.                                                    who has a significant trade or business of lending money,
                                                                     is formed in year 1. X will not have a test year in year 1 or
   a. Federal Deposit Insurance Corporation.
                                                                     year 2. However, for year 3, X's test year will be year 1. In
   b. National Credit Union Administration.                          year 3, year 1 is the only year that ended before July 1 of
   c. Any other federal executive agency, including                  the previous calendar year (in this example, year 2).
government corporations.
                                                                     Penalties. There are penalties for failure to file correct
   d. Any military department.                                       information returns by the due date and for failure to
   e. U.S. Postal Service.                                           furnish correct payee statements. See part O in the 2018
   f. Postal Rate Commission.                                        General Instructions for Certain Information Returns for
                                                                     details.
   4. A corporation that is a subsidiary of a financial
                                                                       Exceptions. Until further guidance is issued, no
institution or credit union, but only if, because of your
                                                                     penalty will apply for failure to file Form 1099-C, or provide
affiliation, you are subject to supervision and examination
                                                                     statements to debtors, for amounts:
by a federal or state regulatory agency.
                                                                        Discharged in nonlending transactions, or
   5. A federal government agency including:                            Forgiven pursuant to the terms of a debt obligation.
   a. A department,                                                  Multiple creditors. If a debt is owned (or treated as
   b. An agency,                                                     owned for federal income tax purposes) by more than one
   c. A court or court administrative office, or                     creditor, each creditor that is described under Who Must
   d. An instrumentality in the judicial or legislative              File, earlier, must issue a Form 1099-C if that creditor's
branch of the government.                                            part of the canceled debt is $600 or more. A creditor will
                                                                     be deemed to have met its filing requirements if a lead
   6. Any organization whose significant trade or                    bank, fund administrator, or other designee of the creditor
business is the lending of money, such as a finance                  complies on its behalf. The designee may file a single

Instructions for Forms 1099-A and 1099-C (2018)                -3-
    Case 1:20-cv-03053-RMB-AMD Document 16-10 Filed 07/13/20 Page 5 of 7 PageID: 251
Form 1099-C reporting the aggregate canceled debt or                    judgment or decision of a court and the appeal period has
may file Form 1099-C for that creditor's part of the                    expired. Enter “C” in box 6 to report this identifiable event.
canceled debt. Use any reasonable method to determine                      4. A cancellation or extinguishment when the creditor
the amount of each creditor's part of the canceled debt.                elects foreclosure remedies that by law extinguish or bar
   Debt owned by a partnership is treated as owned by                   the creditor's right to collect the debt. This event applies to
the partners and must follow the rules for multiple                     a mortgage lender or holder who is barred by local law
creditors.                                                              from pursuing debt collection after a “power of sale” in the
Pass-throughs and REMICs. Until further guidance is                     mortgage or deed of trust is exercised. Enter “D” in box 6
issued, no penalty will apply for failure to file Form                  to report this identifiable event.
1099-C, or provide statements to debtors, for a canceled                   5. A cancellation or extinguishment making the debt
debt held in a pass-through securitized debt arrangement                unenforceable under a probate or similar proceeding.
or held by a REMIC. However, see item 3 under Safe                      Enter “E” in box 6 to report this identifiable event.
harbor rules, earlier.                                                     6. A discharge of indebtedness under an agreement
   A pass-through securitized debt arrangement is any                   between the creditor and the debtor to cancel the debt at
arrangement in which one or more debts are pooled and                   less than full consideration (for example, short sales).
held for 20 or more persons whose interests in the debt                 Enter “F” in box 6 to report this identifiable event.
are undivided co-ownership interests that are freely                       7. A discharge of indebtedness because of a decision
transferable. Co-ownership interests that are actively                  or a defined policy of the creditor to discontinue collection
traded personal property (as defined in Regulations                     activity and cancel the debt. A creditor's defined policy
section 1.1092(d)-1) are presumed to meet these                         can be in writing or an established business practice of
requirements.                                                           the creditor. A creditor's established practice to stop
                                                                        collection activity and abandon a debt when a particular
Debt Defined                                                            nonpayment period expires is a defined policy. Enter “G”
A debt is any amount owed to you, including stated                      in box 6 to report this identifiable event.
principal, stated interest, fees, penalties, administrative                8. Other actual discharge before identifiable event.
costs, and fines. The amount of debt canceled may be all                Enter “H” in box 6 if there is an other actual discharge
or only part of the total amount owed. However, for a                   before one of the identifiable events listed above.
lending transaction, you are required to report only the
stated principal. See Exceptions, later.                                Exceptions
                                                                        You are not required to report on Form 1099-C the
When To File
                                                                        following.
Generally, file Form 1099-C for the year in which an
identifiable event occurs. See Exceptions, later. If you                    1. Certain bankruptcies. You are not required to report
cancel a debt before an identifiable event occurs, you may              a debt discharged in bankruptcy unless you know from
choose to file Form 1099-C for the year of cancellation.                information included in your books and records that the
No further reporting is required even if a later identifiable           debt was incurred for business or investment purposes. If
event occurs with respect to an amount previously                       you are required to report a business or investment debt
reported. Also, you are not required to file an additional or           discharged in bankruptcy, report it for the later of:
corrected Form 1099-C if you receive payment on a prior                     a. The year in which the amount of discharged debt
year debt.                                                              first can be determined, or
                                                                            b. The year in which the debt is discharged in
When Is a Debt Canceled                                                 bankruptcy.
A debt is deemed canceled on the date an identifiable
event occurs or, if earlier, the date of the actual discharge              A debt is incurred for business if it is incurred in
if you choose to file Form 1099-C for the year of                       connection with the conduct of any trade or business
cancellation. An identifiable event is one of the following.            other than the trade or business of performing services as
                                                                        an employee. A debt is incurred for investment if it is
    1. A discharge in bankruptcy under Title 11 of the U.S.             incurred to purchase property held for investment (as
Code. For information on certain discharges in bankruptcy               defined in section 163(d)(5)).
not required to be reported, see Exceptions, later. Enter
“A” in box 6 to report this identifiable event.                            2. Interest. You are not required to report interest.
                                                                        However, if you choose to report interest as part of the
    2. A cancellation or extinguishment making the debt                 canceled debt in box 2, you must show the interest
unenforceable in a receivership, foreclosure, or similar                separately in box 3.
federal nonbankruptcy or state court proceeding. Enter
“B” in box 6 to report this identifiable event.                            3. Nonprincipal amounts. Nonprincipal amounts
                                                                        include penalties, fines, fees, and administrative costs.
    3. A cancellation or extinguishment when the statute                For a lending transaction, you are not required to report
of limitations for collecting the debt expires, or when the             any amount other than stated principal. A lending
statutory period for filing a claim or beginning a deficiency           transaction occurs when a lender loans money to, or
judgment proceeding expires. Expiration of the statute of               makes advances on behalf of, a borrower (including
limitations is an identifiable event only when a debtor's               revolving credit and lines of credit). For a nonlending
affirmative statute of limitations defense is upheld in a final         transaction, nonprincipal amounts are included in the
                                                                        debt. However, until further guidance is issued, no

                                                                  -4-              Instructions for Forms 1099-A and 1099-C (2018)
    Case 1:20-cv-03053-RMB-AMD Document 16-10 Filed 07/13/20 Page 6 of 7 PageID: 252
penalties will be imposed for failure to report these                    1099-C is required for each debtor for whom you canceled
amounts in nonlending transactions.                                      a debt of $600 or more.
    4. Foreign debtors. Until further guidance is issued, no                For debts incurred before 1995 and for debts of less
penalty will apply if a financial institution does not file Form         than $10,000 incurred after 1994, you must file Form
1099-C for a debt canceled by its foreign branch or                      1099-C only for the primary (or first-named) debtor.
foreign office for a foreign debtor, provided all the
following apply.                                                           If you know or have reason to know that the multiple
    a. The financial institution is engaged in the active                debtors were husband and wife who were living at the
conduct of a banking or similar business outside the                     same address when the debt was incurred, and you have
United States.                                                           no information that these circumstances have changed,
                                                                         you may file only one Form 1099-C.
    b. The branch or office is a permanent place of
business that is regularly maintained, occupied, and used                Recordkeeping
to carry on a banking or similar financial business.                     If you are required to file Form 1099-C, you must retain a
    c. The business is conducted by at least one                         copy of that form or be able to reconstruct the data for at
employee of the branch or office who is regularly in                     least 4 years from the due date of the return.
attendance at the place of business during normal
working hours.                                                           Requesting TINs
    d. The indebtedness is extended outside the United                   You must make a reasonable effort to obtain the correct
States by the branch or office in connection with that trade             name and TIN of the person whose debt was canceled.
or business.                                                             You may obtain the TIN when the debt is incurred. If you
    e. The financial institution does not know or have                   do not obtain the TIN before the debt is canceled, you
reason to know that the debtor is a U.S. person.                         must request the debtor's TIN. Your request must clearly
                                                                         notify the debtor that the IRS requires the debtor to furnish
    5. Related parties. Generally, a creditor is not required            its TIN and that failure to furnish such TIN subjects the
to file Form 1099-C for the deemed cancellation of a debt                debtor to a $50 penalty imposed by the IRS. You may use
that occurs when the creditor acquires the debt of a                     Form W-9, Request for Taxpayer Identification Number
related debtor, becomes related to the debtor, or transfers              and Certification, to request the TIN. However, a debtor is
the debt to another creditor related to the debtor.                      not required to certify his or her TIN under penalties of
However, if the transfer to a related party by the creditor              perjury.
was for the purpose of avoiding the Form 1099-C
requirements, Form 1099-C is required. See section                       Statements to Debtors
108(e)(4).                                                               If you are required to file Form 1099-C, you must provide a
    6. Release of a debtor. You are not required to file                 statement to the debtor. Furnish a copy of Form 1099-C or
Form 1099-C if you release one of the debtors on a debt                  an acceptable substitute statement to each debtor. In the
as long as the remaining debtors are liable for the full                 2018 General Instructions for Certain Information Returns,
unpaid amount.                                                           see:
    7. Guarantor or surety. You are not required to file                     Part M for more information about the requirement to
Form 1099-C for a guarantor or surety. A guarantor is not                furnish a statement to the debtor, and
a debtor for purposes of filing Form 1099-C even if                          Part J for specific procedures to complete Form 1099-C
demand for payment is made to the guarantor.                             for debtors in bankruptcy.
    8. Seller financing. Organizations whose principal                   Truncating debtor's TIN on payee statements.
trade or business is the sale of non-financial goods or                  Pursuant to Treasury Regulations section 301.6109-4, all
non-financial services, and who extend credit to                         filers of Form 1099-C may truncate a debtor's TIN (social
customers in connection with the purchase of those                       security number (SSN), individual taxpayer identification
non-financial goods and non-financial services, are not                  number (ITIN), adoption taxpayer identification number
considered to have a significant trade or business of                    (ATIN), or employer identification number (EIN)) on payee
lending money, with respect to the credit extended in                    statements. Truncation is not allowed on any documents
connection with the purchase of those goods or services,                 the filer files with the IRS. A creditor's TIN may not be
for reporting discharge of indebtedness on Form 1099-C.                  truncated on any form. See part J in the 2018 General
See Regulations section 1.6050P-2(c). But the reporting                  Instructions for Certain Information Returns.
applies if a separate financing subsidiary of the retailer
extends the credit to the retailer's customers.                          Account Number
                                                                         The account number is required if you have multiple
Multiple Debtors                                                         accounts for a debtor for whom you are filing more than
For debts of $10,000 or more incurred after 1994 that                    one Form 1099-C. Additionally, the IRS encourages you
involve debtors who are jointly and severally liable for the             to designate an account number for all Forms 1099-C that
debt, you must report the entire amount of the canceled                  you file. See part L in the 2018 General Instructions for
debt on each debtor's Form 1099-C. Multiple debtors are                  Certain Information Returns.
jointly and severally liable for a debt if there is no clear and
convincing evidence to the contrary. If it can be shown                  Box 1. Date of Identifiable Event
that joint and several liability does not exist, a Form                  Enter the date of the identifiable event. See When Is a
                                                                         Debt Canceled, earlier. However, if you actually cancel a

Instructions for Forms 1099-A and 1099-C (2018)                    -5-
   Case 1:20-cv-03053-RMB-AMD Document 16-10 Filed 07/13/20 Page 7 of 7 PageID: 253
debt before an identifiable event and you choose to report            Box 6. Identifiable Event Code
that cancellation, enter the date that you actually canceled          Enter the appropriate code to report the nature of the
the debt.                                                             identifiable event. For more information about the code to
                                                                      use when reporting each identifiable event, see When Is a
Box 2. Amount of Debt Discharged
                                                                      Debt Canceled, earlier, and Regulations section
Enter the amount of the canceled debt. See Debt Defined               1.6050P-1(b)(2). Also see Pub. 4681.
and Exceptions, earlier. The amount of the canceled debt
cannot be greater than the total debt less any amount the             Box 7. Fair Market Value (FMV) of Property
lender receives in satisfaction of the debt by means of a
settlement agreement, foreclosure sale, a short sale that                     FMV should include the appraised value of the
partially satisfied the debt, etc.                                     TIP property if the property is sold in a short sale.

Box 3. Interest if Included in Box 2                                  If you are filing a combined Form 1099-C and 1099-A for a
Enter any interest you included in the canceled debt in               foreclosure, execution, or similar sale, enter the FMV of
box 2. You are not required to report interest in box 2. But          the property. Generally, the gross foreclosure bid price is
if you do, you must also report it in box 3.                          considered to be the FMV. If an abandonment or voluntary
                                                                      conveyance to the lender in lieu of foreclosure occurred,
Box 4. Debt Description                                               enter the appraised value of the property.
Enter a description of the origin of the debt, such as
student loan, mortgage, or credit card expenditure. Be as
specific as possible. If you are filing a combined Form
1099-C and 1099-A, include a description of the property.

Box 5. Check Here if the Debtor Was Personally
Liable for Repayment of the Debt
If the debtor was personally liable for repayment of the
debt at the time the debt was created or, if modified, at the
time of the last modification, enter an “X” in the checkbox.




                                                                -6-             Instructions for Forms 1099-A and 1099-C (2018)
